DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-5 directed to an invention that was non-elected without traverse.  Accordingly, claims 1-5 have been cancelled. Claims 1-5 have been cancelled because they do not require all of the limitations of the allowable product claim. Therefore, the claims are not eligible for rejoinder.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

The application has been amended as follows: 
Please cancel claims 1-5 that were non-elected without traverse. 



Reasons for Allowance
Claims 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record to claim 6 is Banno (WO 2015/076242 A1, relying on US 2016/0273067) as applied in the action dated 10/07/2021. Banno teaches a steel bar with similar compositional ranges to the instant steel bar as well as a mainly ferrite-pearlite structure with a tempered martensite surface layer. Additionally, the disclosure of Banno teaches similar fabrication steps the instant steel bar manufacturing steps. However, the amended claim 6 requires the steel bar having an antimony (Sb) content of 0.1% by weight. As noted in the Applicant’s remarks filed 12/07/2021, Banno teaches away from Sb contents above 0.0150% (‘067 [0072]), such that the instant steel bar composition is distinguished from the steel bar composition in Banno. The other prior art of record do not teach or suggest a steel bar having a chemical composition as claimed in combination with a composite structure of equiaxed ferrite and pearlite, and a tempered martensite surface portion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
WO 2016/199922 A1 teaches a steel sheet with similar compositional ranges to the instant steel; however, ‘922 does not teach a microstructure of the steel containing equiaxed ferrite and a tempered martensite surface. 
US 2003/0075250 teaches a steel bar with a tempered martensite surface and a center structure containing ferrite and pearlite; however, ‘250 does not teach an equiaxed ferrite structure, and is silent regarding alloying contents of Sn and Sb. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736